Third District Court of Appeal
                               State of Florida

                           Opinion filed June 24, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2834
                         Lower Tribunal No. 98-33905
                             ________________


                               Timothy Sneed,
                                    Appellant,

                                        vs.

                               State of Florida,
                                    Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Eric William
Hendon, Judge.

     Timothy Sneed, in proper person.

     Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, LAGOA and SCALES, JJ.

     PER CURIAM.
      On February 25, 2015, this Court issued an opinion affirming the trial

court’s denial of Timothy Sneed’s motion seeking post-conviction relief, and

dismissing Sneed’s petition for a writ of habeas corpus to this Court. Our opinion

contained an order to show cause why Sneed should not be prohibited from filing

with this Court any further pro se appeals, petitions, motions, and other pleadings

related to his criminal conviction in lower tribunal case number 98-33905.

      Sneed filed a response to the show cause order on May 7, 2015. Sneed’s

response refers to a new motion for post-conviction relief that Sneed filed in

Miami-Dade Circuit Court on or about April 16, 2015. We acknowledge Sneed’s

new motion for post-conviction relief, but decline Sneed’s request to hold in

abeyance the issuance of this order.

      Sneed’s response to the show cause order otherwise introduces no new

argument or information for our consideration. We conclude that Sneed has not

demonstrated good cause to justify further filings of appeals, petitions, motions,

and other pleadings with this Court.

      We must balance Sneed’s pro se right of access to courts with the Court’s

need to devote its finite resources to legitimate appeals. State v. Spencer, 751 So.
2d 47, 48 (Fla. 1999) (“[D]enying a pro se litigant the opportunity to file future

petitions is a serious sanction, especially where the litigant is a criminal defendant .




                                           2
. .”). Accordingly, after an order to show cause and an opportunity to answer, a

court may prevent further filings. Id.

      It is hereby ordered that the Clerk of the Court of the Third District Court of

Appeal shall refuse to accept further pro se filings related to case number 98-

33905; provided, however, that filings related to case number 98-33905 may be

accepted by the Clerk if such filings have been reviewed and signed by an attorney

who is a licensed member of the Florida Bar in good standing.

      Any such further and unauthorized pro se filings by Sneed will subject him

to sanctions, including the issuance of written findings forwarded to the Florida

Department of Corrections for consideration by it for disciplinary action, pursuant

to section 944.279(1) of the Florida Statutes.

      Order issued.




                                          3